IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

YEHOWSHUA YISRAEL,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2740

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed April 25, 2016.

An appeal from the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

Yehowshua Yisrael, pro se, Appellant.

Kenneth Steely, General Counsel, Department of Corrections, Pamela Jo Bondi,
Attorney General, Anne C. Conley, Assistant Attorney General, and Kathleen C.
Hagan, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, OSTERHAUS, and WINOKUR, JJ., CONCUR.